t c no united_states tax_court tobias weiss and gertrude o weiss petitioners v commissioner of internal revenue respondent docket no filed date tobias weiss for petitioners frank w louis for respondent held qualified dividends are properly included in the calculation of alternative_minimum_tax opinion thornton judge the sole issue for decision in this case is whether petitioners properly excluded qualified dividends in calculating their alternative_minimum_taxable_income background the parties have stipulated all the relevant facts which we incorporate herein by this reference when they petitioned the court petitioners resided in connecticut on line 9b of their form_1040 u s individual_income_tax_return petitioners reported dollar_figure of qualified dividends they did not however include this amount in the dollar_figure which they reported as taxable_income and upon which they reported tax of dollar_figure instead they separately computed dollar_figure of tax on the qualified dividends percent of dollar_figure which they designated by handwritten notation as a qualified_dividend tax on line of form_1040 which calls for the amount of alternative_minimum_tax adding this amount to the dollar_figure of tax that they had computed on their reported taxable_income they reported total_tax of dollar_figure respondent treated petitioners’ omission of their qualified dividends from taxable_income as a math error after taking into account this and other math errors respondent determined that petitioners’ taxable_income was dollar_figure rather than the dollar_figure that they had reported pursuant to sec_6213 sec_1 monetary amounts in this opinion have been rounded to the nearest dollar the other math errors related to petitioners’ schedule e supplemental income and loss expenses and the calculation of the taxable_amount of their social_security income at trial continued respondent summarily assessed dollar_figure of tax on this corrected taxable_income after making the math error adjustments and associated mathematical adjustments using this same corrected taxable_income respondent also recomputed petitioner’s alternative_minimum_tax by statutory_notice_of_deficiency respondent determined that petitioners had a resulting deficiency of dollar_figure apart from the tax that respondent had summarily assessed pursuant to sec_6213 discussion petitioners contend that they correctly reported their qualified dividends on their form_1040 and correctly calculated and paid tax on those qualified dividends at the rate of percent petitioners contend that respondent erred in determining that the qualified dividends should be included in the calculation of their alternative_minimum_tax continued petitioners conceded these two other math errors unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue in summarily assessing petitioners’ tax on their corrected taxable_income respondent also computed tax on the qualified dividends pincite percent and credited petitioners with the 15-percent tax they had separately reported on line in this proceeding petitioners do not challenge the summary_assessment which is beyond the scope of our jurisdiction see sec_6213 meyer v commissioner 97_tc_555 petitioners are mistaken that qualified dividends may be disregarded in the calculation of alternative_minimum_tax alternative_minimum_tax is imposed in addition to all other taxes imposed under subtitle a upon a taxpayer’s alternative_minimum_taxable_income amti sec_55 118_tc_1 amti is defined as the taxpayer’s taxable_income determined with adjustments provided in sec_56 and sec_58 and increased by items of tax preference described in sec_57 sec_55 126_tc_205 affd 492_f3d_618 5th cir the code generally defines taxable_income as gross_income less allowable deductions sec_63 sec_61 expressly defines gross_income to include without limitation dividends sec_61 in the computation of alternative_minimum_tax qualified dividends receive special treatment insofar as they enter into the net_capital_gain of noncorporate taxpayers that special treatment essentially caps the amount of alternative_minimum_tax by reference to a formula that taxes net_capital_gain at rates that mirror preferential rates that apply for regular_tax purposes under sec_1 contrary to what petitioner sec_5 more particularly the alternative_minimum_tax is equal to the excess of tentative_minimum_tax over the regular_tax sec_55 for a noncorporate taxpayer the tentative_minimum_tax is generally imposed at graduated percent and percent rates on continued appear to believe however this special treatment does not mean that qualified dividends may be disregarded altogether in calculating alternative_minimum_tax petitioners erroneously omitted their qualified dividends from gross_income which contributed to an understatement of their amti which gave rise to a deficiency as determined in the statutory notice petitioners appear to believe that they reported their qualified dividends and the tax thereon consistent with the literal terms of form_1040 which they construe as treating qualified dividends separately from ordinary dividends and including only the latter in the calculation of adjusted_gross_income whatever ambiguity might be found in form_1040 and it sec_5 continued the amount by which alternative_minimum_taxable_income exceeds an exemption_amount the taxable_excess sec_55 generally speaking however and ignoring certain qualifications not relevant here if a taxpayer has net_capital_gain the amount of tentative_minimum_tax thus determined cannot exceed the amount that would be determined if the net_capital_gain were excluded from the foregoing formula and instead were taxed at rates that mirror those applicable for regular_tax purposes under sec_1 sec_55 the record suggests that other items affecting the computation of petitioners’ amti included the disallowance of miscellaneous_itemized_deductions see sec_56 and sec_67 and the disallowance of personal exemptions see sec_56 petitioners have not challenged these computational matters form_1040 calls for ordinary dividends to be reported on line 9a to be tallied in the calculation of adjusted_gross_income the form calls for qualified dividends to be reported on line 9b which does not extend into the calculations column continued instructions in this regard however cannot affect the operation of the tax statutes or petitioners’ obligations thereunder see 94_tc_384 tax form instructions cannot be relied upon as authoritative sources of law to reflect the foregoing decision will be entered for respondent continued neither form_1040 nor the instructions thereto expressly say that the amount of qualified dividends listed on line 9b should also be included among ordinary dividends on line 9a any confusion on this score is dispelled however by the instructions accompanying form 1099-div dividends and distributions on which dividends are supposed to be reported to recipients these instructions make clear that qualified dividends reported on box 1b of the form are a portion of the amount reported in box 1a as total ordinary dividends the recipient is directed to include the amount of total ordinary dividends on line 9a of form_1040
